UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6349



ENRIQUE FACUNDO,

                                           Petitioner - Appellant,

          versus


MARK A. HENRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3385-MJG)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Facundo, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, George Levi Russell, III, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Enrique Facundo appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition and motion to

reconsider.   We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Facundo v. Henry, No. CA-

98-3385-MJG (D. Md. Feb. 10 & Mar. 5, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2